Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-26 are currently pending.
	Benefit of priority is to September 9, 2016.


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See the “http://” at page 39.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

 
The disclosure is objected to because of the following informalities:
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Appropriate correction is required.

In accordance to 37 CFR 1.821(d):
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application

The disclosure is objected to because of the following informalities: 
Throughout the specification, sequences have been identified as “SEQ ID No.” which is not compliant with 37 CFR 1.821 wherein the sequences will be identified as --- SEQ ID NO: --- .
Appropriate correction is required.
 
	Claims 4, 5, 8, 9, 13, and 16 are objected to because of the following informalities:  
	These Claims refer to sequences as “SEQ ID No.” which is not compliant with 37 CFR 1.821 wherein the sequences will be identified as --- SEQ ID NO: ---.
Additionally, MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
	  Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 does not provided a conclusion to the method of treatment, such as ‘wherein the MPS VI is treated’ or symptoms attenuated, and so forth.
Claim 2 states that enzyme replacement therapy is administered, yet it is the administration of ARSB that is the ERT.  See also Claim 20 and 22-24.
Claim 3 does not further limit claim 2 because Claim 2 does not provide for variants of ARSB.In Claim 7 and 8, “alfa” and “tripsin” should be written as --- alpha --- and ---trypsin ---.
In Claim 8, the sequences appear to be misplaced. SEQ ID NO: 11 provides for the alpha-1-antitrypsion promoter, SEQ ID NO: 12 provides for the albumin promoter, and SEQ ID NO: 13 provides for a phosphoglycerate kinase promoter. Therefore also, Claim 7 does not provide antecedent basis for the phosphoglycerate kinase promoter. 
Claims 16-19 refer to the ARSB in the ERT. Which is not stated in Claim 2.
Claim 21 is indefinite because the claims offers a preference.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 10-12, and 14-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
 Ferla et al. (IDS; May 2015; Combination of low-dose gene therapy and monthly enzyme replacement therapy improves the phenotype of a mouse model of lysosomal storage disease. Molecular Therapy. Vol 23. Supplement 1. Page S112)
as evidenced by:
Qin et al. (2005; USP 6,972,124).
This abstract comprises all three inventors as authors. This abstract was published over one year before the effective filing date of the instant application.
Ferla et al. teach a method for the treatment of MPS VI by administering a vector comprising nucleic acid encoding arylsufatase B (ARSB) and enzyme replacement therapy by also administering ARSB once per month (para. 3, line 3; para. 5, line 8; Claim 2, 20). Ferla et al. teach that the ARSB was human (para. 2, line 6; Claim 3) and as evidenced by Qin et al. who teach ERT or GT treatment of MPS VI by administering ARBS or nucleic acid encoding ARBS wherein SEQ ID NOs: 1 and 2 the human ARBS is instant SEQ ID NO: 2 (mature form is NO: 4) encoded by SEQ ID NO: 1 (Claim 4, 5, 16, 17). The nucleic acid encoding the hARSB was targeted to the liver (para. 2, line 3) and therefore the nucleic acid was linked to a liver-specific promoter (Claim 6). The Claim 10, 11, 12). The AAV2/8 was administered systemically (taken as intravenoiusly; Claim 15) once (para. 2, line 2; Claim 25) at a dose of 6x1011 or 2 x1011 gc/kg (para. 3, line 2; Claim 14) and the ARSB was administered by infusion (para. 2, line 6; Claim 19) monthly at 1 mg/kg (para. para. 3, line 3; para. 5, line 8; Claim 18, 21). From para. 3, Ferla et al. teach that the ARSB and the AAV2/8 were initially provided together (Claim 24) yet the ARSB was also administered monthly after this initial administration of both the enzyme and AAV2/8 (Claim 22, 23).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Ferla et al. (IDS; May 2015; Combination of low-dose gene therapy and monthly enzyme replacement therapy improves the phenotype of a mouse model of lysosomal storage disease. Molecular Therapy. Vol 23. Supplement 1. Page S112).
Ferla et al. teach a method for the treatment of MPS VI by administering a vector comprising nucleic acid encoding arylsufatase B (ARSB) and enzyme replacement therapy by also administering ARSB once per month (para. 3, line 3; para. 5, line 8; Claim 2). From para. 3, Ferla et al. teach that the ARSB and the AAV2/8 were initially provided together yet the ARSB was also administered monthly after this initial administration of both the enzyme and AAV2/8.
Ferla et al. do not teach that the vector AAV2/8 was administered after the ARSB enzyme.

MPEP 2144.04(IV) C. Changes in Sequence of Adding Ingredients 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).	

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the vector can be administered after the ARSB enzyme in the method of treatment taught by Ferla et al. because selection of any order of performing the method of treatment steps is prima facie obvious in the absence of new or unexpected results.


Claims 2, 6, 7, 8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Ferla et al. (IDS; May 2015; Combination of low-dose gene therapy and monthly enzyme replacement therapy improves the phenotype of a mouse model of lysosomal storage disease. Molecular Therapy. Vol 23. Supplement 1. Page S112) and 

Addgene (downloaded 2021; www.addgene.org/105534/)
The teachings of Ferla et al. are set forth above. Ferla et al. teach a method for the treatment of MPS VI by administering a vector comprising nucleic acid encoding arylsufatase B (ARSB) and enzyme replacement therapy by also administering ARSB once per month (para. 3, line 3; para. 5, line 8; Claim 2). The nucleic acid encoding the hARSB was targeted to the liver (para. 2, line 3) and therefore the nucleic acid was linked to a liver-specific promoter (Claim 6). The nucleic acid was placed into adeno-associated virus AAV2/8 (para. 2, line 2; para. 3, line 2; para. 4, line 5; para. 5, line 8).
Ferla et al. do not teach the specific liver-specific promoter for the expression of the ARSB in the liver, or the specific enhancers and other regulatory elements within the AAV2/8.
Tessitore et al. teach the treatment of MPS VI via gene therapy by systemic injection of an AAV expressing feline ARSB under the control of a liver-specific promoter. Reference is made to page 36, left col., para, 1 wherein Tessitore et al. teach vector pAAV-TGB-ARSB comprising the TGB promoter, two copies of alpha-1 microglobulin/bikunin enhancer sequences, and nucleic acid encoding ARSB. As evidenced by Addgene, the pAAV-TGB-LacZ from which pAAV-TGB-ARSB  is derived comprises the bGH polyadenylation sequence.
[AltContent: rect]
    PNG
    media_image1.png
    772
    884
    media_image1.png
    Greyscale

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the TGB promoter (Claims 7, 8), two copies of alpha-1 microglobulin/bikunin enhancer sequences of Tessitore et al. into the adeno-associated virus AAV2/8 comprising a liver-specific promoter and the nucleic acid encoding ARBS as taught by Ferla et al. because Tessitore et al. disclose that this this vector orientation was specific to the liver-expression of the ARSB and the vector expressed for over 1 year (page 32, left col., para. 1).
Regarding the hARSB expression cassettes of SEQ ID NO: 3 and SEQ ID NO: 8, these sequences are comprised of the TBG promoter, the alpha-1 microglobulin/bikunin enhancer, the hARSB coding sequence, and the bGH polyA sequence (see the Claims 9, 13). 



Art of Record:
Hawkins-Salsbury et al. (IDS; 2011; Combination therapies for lysosomal storage disease: is the whole greater thant the sum of its parts?  Human Molecular Genetices Vol. 20, Review Issue 1, pages R54-R60) teach the use of gene therapy OR enzyme replacement therapy and the advantages and disadvantages of each. Regarding combination therapies for the treatment of LSDs, Hawkins-Salsbury et al. discuss ERT combined with bone marrow transplant (page R56, right col, para. 1) Substrate reduction therapy with  BMT (page R56, right col para. 2), systemic and central GT (page R57, left col., para. 1), and central GT combined with BMT (page R57, right col., para. 1). See Table 1.
Macauley (June, 2016; Combination therapies for lysosomal storage diseases: A complex answer to a simple problem.Pediatr. Endocrinol. Rev. 13(Supple I): 639-648, numbered as pages 1-16) teaches combination therapies for the treatment of LSDs. These therapies include ERT, GT, Hematopoietic stem cell and bone marrow transplantations (HSCT/BMT; page 3, para. 2), substrate reduction therapies (page 4, para. 2), GT/BMT (page 6, para. 2), and ERT, HSCT/BMT, or SRT with treatment of 
Ferla et al. (IDS; 2014; Similar therapeutic efficacy between a single administration of gene therapy and multiple administrations of recombinant enzyme in a mouse model of lysosomal storage disease. Human Gene Therapy. 25: 609-618) teach each of the methods of GT and ERT for the treatment of MPS VI as taught in Ferla et al. (2015) as discussed above. In this paper, Ferla et al. compares GT and ERT treatment of MPS VI mouse models and conclude that each therapy is similarly beneficial for the treatment of MPS VI but that the GT therapy approach may be better for the treatment of MPS IV than the ERT approach solely due to the stress of multiple injections of enzyme when ERT is used (page 616, right col., para. 5). Ferla et al. do not teach or suggest to combine GT and ERT for the treatment of MPS VI.
Meeker et al. (2012; USP 8,168,587) provide a general teaching for treating LSDs with a combination of ERT, low dose GT, and small molecule therapy (see Col. 7+) and noted that MPS IV lacks ARSB in Table 1 at Col 13-14.








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656